DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-5, 7-15 and 17-25 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of systems for determining and notifying user involves receiving a measured value from a sensor.  A burn metric of the dental cleaning head is calculated using the measured value.  An estimated lifetime of the dental cleaning head is modeled using the burn metric.  A determination is made whether the dental cleaning head, is in need of replacement, from the lifetime model.  The user is notified upon determining that the dental cleaning head is in need of replacement.  A change in mode shape or natural frequency compared to the original configuration can be used as a detection mechanism for brush head displacement (i.e. total burn). These changes may be measured by a sensor such as an accelerometer or Hall Effect sensor. However, instead of an accelerometer or Hall Effect sensor, a cheaper alternative may be to measure the impedance or frequency of the motor under load. In general, any sensor which depends on the dynamic behavior of the system may be used (e.g. a microphone).  The system determines and notifies a user when to replace a worn dental cleaning head and receives from a sensor a measured value and calculate using the measured value.  The estimated lifetime of the dental cleaning head is determined from the lifetime model, whether the dental cleaning head is in need of replacement; and notifying the user upon determining that the dental cleaning head is in need of replacement. The brush heads fade equally across all users, though users who use excessive force can splay the bristles much more quickly, and can need replacement much sooner to maintain effectiveness. Applicant has recognized and appreciated that it could be beneficial to provide an active system for notifying a user when a dental cleaning head could be replaced. Dental cleaning head can be recognized by a unique identifier, so that when two users share a handle, separate lifetime models can be tracked for each and reset automatically when a dental cleaning head is replaced. The occasional measurement not only enhances accuracy of the burn estimation, but also can motivate the user to change heads by comparing the image of the current dental cleaning head with a new one making the contrast immediately visible to the user.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
Consider claim 1, the best reference found during the process of examination, Wang (US 10172443), discloses an oral care systems having an oral care tool and a first software application. The oral care tool includes a cleaning module, a sensing module, and a communications module. The first software application is run on a computing device, such as a mobile computing device, that receives the data from the sensing module and reproduces a simulated image reflecting the result of brushing. The mobile computing device can be linked to a cloud server that receives data from the first software application and saves detailed brushing data for each user. The first software application visualizes brushing and transforms brushing 
Consider claim 1, another best reference found during the process of examination, Hwang (US 20090092955), discloses a toothbrushing pattern analyzing/correcting device, a toothbrushing pattern analyzing/correcting method, a method and a system for interactively correcting toothbrushing behavior. The toothbrushing pattern analyzing/correcting device of the present invention includes: a body part formed in the same direction as a toothbrush surface; a sensing unit having a sensor with at least one or more axes for sensing a user's toothbrushing motion and a sensor with one or more axes for sensing two or more toothbrushing positions; and a controller for operating signals input from the sensing unit to classify a user's toothbrushing motion into at least two or more patterns and at least two or more toothbrushing parts. Further, the toothbrushing pattern analyzing/correcting method includes the steps of: detecting the start of a user's toothbrushing; displaying a guiding screen in response to the start of a user's toothbrushing; detecting a user's toothbrushing pattern; analyzing the user's detected toothbrushing pattern; and providing a toothbrushing correction screen with the intention of increasing compliance in accordance with the analyzed result. Accordingly, toothbrushing behavior correction compliance can be further enhanced with a method of interactively correcting a user's toothbrushing behavior through multimedia image substances in real time, and more systematic management and health consultation are possible by building a database of information of the user's toothbrushing behavior.
	Claims 10 and 17 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 10 and 17 are patentable over related arts.  Claims 2-5, 
Therefore, claims 1-5, 7-15 and 17-25 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689